DETAILED ACTION

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the drawings (Figures 1-7) are objected to because they are generally blurry, gray and unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al (US 20180375001).
Regarding claim 1, Ueno discloses a light conversion device comprising: a base body 20 in the form of a heat sink (see at least para [0117]), the base body including a front side; and a light conversion element 4 mounted on the front side of the base body, the light conversion element having a front side facing away from the base body and which is configured to be illuminated with primary light 11 on the front side and to emit 
Regarding claim 3, Examiner notes that this recitation does not carry any patentable weight because in claim 1, Applicant did not positively recite that the indicator was “configured for positioning and alignment of the light conversion element”, Applicant only recited the alternative that the indicator could be “at least one of” configured for positioning and alignment of the light conversion element or configured for positioning and alignment of the base body together with the light conversion element.  Examiner notes however, that the indicator in Ueno can be designated as the elevation of base body 20 which holds light conversion element (see Figure 37; relative to back side 20c there is an elevation portion which holds light conversion element 4).  
Regarding claim 4, the base body 20 in Ueno includes the at least one indicator (21 and/or 22 and/or grooved edge of 20 that receives optic 9) configured for positioning and alignment of the base body 20 together with the light conversion element 4 mounted thereupon and the at least one indicator is in the form of a through cavity formed transversely or perpendicular to the front side of the base body 20 (see at least Figures 12-13 and 37-39).

Regarding claim 6, at least one of the indicator in Ueno configured for positioning and alignment of the light conversion element on the base body or the at least one indicator (21 and/or 22 and/or grooved edge of 20 that receives optic 9) configured for positioning and alignment of the base body 20 together with the light conversion element 4 mounted thereupon is configured to enable centering of secondary light 90 emitted from the light conversion element 4 relative to an optic (9 or 23 or 7; see Figure 37) that is subordinate to the light conversion element 4 (see at least Figures 37-39).
Regarding claim 7, Ueno discloses an illuminating device comprising: a light conversion device including a base body 20 and a light conversion element 4 mounted on a front side of the base body, the light conversion element 4 having a front side facing away from the base body and which is configured to be illuminated with primary light 11 on the front side and to emit secondary light 90 with another wavelength on the front side, the base body including at least one of: an indicator configured for positioning and alignment on the base body of the light conversion element which is mounted on the base body, or at least one indicator (at least 21 and/or 22 and/or grooved edge of 20 that receives optic 9) configured for positioning and alignment of the base body 20 together with the light conversion member 4 mounted thereupon; and a light emitting unit (at least 1 and/or 3) configure to emit primary light 11 for illumination of the front side of the light conversion element 4 (see at least Figures 12-14 and 37-39 and paragraphs [0206]-[0207] and [0397]-[0410]).

Regarding claim 9, the light emitting unit (at least 1 and/or 3) in Ueno includes at least one of: a laser light source which is configured to emit primary light for illuminating the light conversion element 4; a fiber light conductor which is configured to emit primary light for illuminating the light conversion element; or a lens which is configured to emit primary light for illuminating the light conversion element (see at least Figure 37 and paragraph [0106]).
Regarding claim 10, the light emitting unit (at least 1 and/or 3) in Ueno is arranged so that the primary light 11 is irradiated laterally into the light conversion element 4 along an optical axis which has an angle of greater than 30 degrees relative to at least one of a normal axis of the light conversion element 4 or an optical axis of the secondary light 90 (see at least Figure 37).    
Regarding claim 12, Ueno discloses a base body 20 for at least one of a light conversion device or an illuminating device, the base body being configured in the form of a heat sink and comprising: a front side which is configured to mount a light 
Regarding claim 14, Examiner notes that this recitation does not carry any patentable weight because in claim 1, Applicant did not positively recite that the indicator was “configured for positioning and alignment of the light conversion element”, Applicant only recited the alternative that the indicator could be “at least one of” configured for positioning and alignment of the light conversion element or configured for positioning and alignment of the base body together with the light conversion element.  Examiner notes however, that the indicator in Ueno can be designated as the elevation of base body 20 which holds light conversion element (see Figure 37; relative to back side 20c there is an elevation portion which holds light conversion element 4).  
Regarding claim 15, the base body 20 in Ueno includes the at least one indicator (21 and/or 22 and/or grooved edge of 20 that receives optic 9) configured for positioning and alignment of the base body 20 together with the light conversion element 4 mounted thereupon and the at least one indicator is in the form of a through cavity formed transversely or perpendicular to the front side of the base body 20 (see at least Figures 12-13 and 37-39).

Regarding claim 17, Ueno discloses a method for producing a light conversion device, the method comprising: providing a light conversion device including a base body 20 and a light conversion element 4 mounted on a front of the base body, the base body including at least one indicator (at least 21 and/or 22 and/or grooved edge of 20 that receives optic 9) configured for positioning and alignment of the base body 20 together with the light conversion element 4 mounted thereupon; and centering second light 90 emitted by the light conversion element relative to an optic (9 or 23 or 7) that is subordinate to the light conversion element using the at least one indicator configured for positioning and alignment of the base body 20 together with the light conversion element 4 mounted thereupon (see at least Figures 12-14 and 37-39 and paragraphs [0206]-[0207] and [0397]-[0410]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US 20180375001).

Regarding claim 11, Ueno does not specifically teach that the light emitting unit 1 be arranged such that at least one of a primary light receiving surface inside of which the light conversion element 4 is illuminated by primary light 11 is smaller than 1 square millimeter; or the light emitting unit 1 has a radiant power of at least 0.5W.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the light emitting unit 1 be arranged such that at least one of a primary light receiving surface inside of which the light conversion element 4 is illuminated by primary light 11 is smaller than 1 square millimeter; or the light emitting unit 1 has a radiant power of at least 0.5W in order to provide a concentrated primary light beam 11 of high luminosity to produce a bright and efficient secondary light beam 90, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875